          Case 1:17-cv-07291-VEC Document 163 Filed 06/15/21 Page          USDC1SDNY
                                                                                  of 1
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 6/15/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
  DE QUAN LU, DIAN JIN JIANG, QI GUI                            :
  GUO, and WEI QIN ZHU,                                         :
                                                                :
                                      Plaintiffs,               : 17-CV-7291 (VEC)
                                                                :
                             v.                                 :     ORDER
                                                                :
                                                                :
  RED KOI, INC d/b/a RED KOI ORGANIC                            :
  SUSHI LOUNGE, LIN LIN, C&H Fortune,                           :
  Inc., Ying Chen, Jing Xin Dong, Xiaohua Zhu                   :
  a/k/a Ken Zhu, John Does #1-10, Jane Does #1- :
  10, and Company ABC #1-10,                                    :
                                                                :
                                      Defendants.               :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS a hearing on Plaintiffs’ counsel’s motion to withdraw is scheduled for

Thursday, June 17, 2021 at 11:00 A.M., Dkt. 155;

       WHEREAS the hearing will be held in in Courtroom 443 of the Thurgood Marshall

United States Courthouse, located at 40 Foley Square, New York, New York 10007, id. and

       WHEREAS the Southern District of New York is no longer requiring vaccinated persons

to wear masks during non-trial proceedings, if all participants are vaccinated;

       IT IS HEREBY ORDERED that, in light of the new SDNY protocols, counsel for all

parties must inform the Court by no later than Wednesday, June 16, 2021 at 3:00 P.M.

whether all counsel that plan to appear before the Court have been fully vaccinated against

COVID-19. This notification may be made via an email to Chambers.

SO ORDERED.
                                                     _________________________________
Date: April 29, 2021                                       VALERIE CAPRONI
      New York, New York                                   United States District Judge


                                                 1
